Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watai U.S. 2006/0215944.
Re clm 1¸Watai discloses a rotation induction device (Fig. 4) for a vehicle, comprising: an upper case (3) having a piston rod (73) disposed therethrough; a lower case (21) disposed adjacent to the upper case and having the piston rod disposed therethrough; a center plate (22) between the upper case and the lower case such that the piston rod passes through the center plate, and configured to induce rotation of one or both of the upper case and the lower case; a lubricant retention part (at least one of 34 and 36, Fig. 6) disposed on the lower case, and configured to store a lubricant therein; upper curved surfaces (19 and 20, Fig. 8) formed on an upper surface of the center plate such that the upper curved surfaces bring the upper case into contact with the center plate; and lower curved surfaces (57 and 56, Fig. 8) formed on a lower surface of the center plate such that the lower curved surfaces bring the lower case into contact with the center plate (6 is considered to be part of lower case 21; contact could also be considered to be indirect).

Re clm 2, Watai further discloses the upper case comprises: an upper cover part (portion of 3 over 22) configured to cover the upper surface of the center plate, the upper cover part defining an upper hole (as shown in Fig. 4) through which the piston rod passes; and an upper blocking part (16 and 17, Fig. 5) disposed at a periphery of the upper cover part, and configured to block an inflow of foreign matters.
Re clm 3, Watai further discloses the lower case comprises: a lower cover part (portion of 21 that covers 22) configured to cover the lower surface of the center plate, the lower cover part defining a lower hole (as shown in Fig. 4) through which the piston rod passes; and a lower blocking part (35, Fig. 5) disposed at a periphery of the lower cover part, and configured to block an inflow of foreign matters.
Re clm 4, Watai further discloses the upper blocking part comprises: an upper blocking hook part (16) extended toward the lower case along the periphery of the upper cover part; and an upper blocking protrusion part (17) protruding from the upper cover part toward the lower case, and disposed to face the upper blocking hook part across a space (recess between 16 and 17 into which 35 is inserted).
	Re clm 9, Watai further discloses the lubricant retention part comprises: a first lubricant retention part (34, Fig. 5) protruding from the lower case toward the upper case to cover an inner circumferential surface of the center plate; and a second lubricant retention part (36) protruding from the lower case toward the upper case to cover an outer circumferential surface of the center plate.
	Re clm 10, Watai further discloses a height of the lubricant retention part is in the range of 50% to 90% of a height of the center plate (34 and 36 extend over half way up 22, Fig. 5).
	Re clm 11, Watai further discloses one or more of the upper case, the lower case, and the center plate are composed of a synthetic resin material ([0053]-[0055]).
	Re clm 13, Watai further discloses a position guide part (one of 34 and 36) disposed on one or both of the upper case and the lower case, and configured to guide a position of the center plate.
Re clm 15, Watai further discloses the upper curved surfaces (19 and 20, Fig. 5) are formed on the upper surface of the center plate and extend upward to contact the upper case (6 can be considered to be part of upper case; 22 can be considered to be indirectly contacting 3), and the lower curved surfaces (56 and 57) are formed on the lower surface of the center plate and extend downward to contact the lower case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 in view of Watai U.S. 2006/0215944.
Re clm 1, JP’218 discloses a rotation induction device (Fig. 1 and 3) for a vehicle, comprising: an upper case (C) having a piston rod (R) disposed therethrough; a lower case  (B) disposed adjacent to the upper case and having the piston rod disposed therethrough; a center plate (D) between the upper case and the lower case such that the piston rod passes through the center plate, and configured to induce rotation of one or both of the upper case and the lower case; a lubricant retention part (at least one of 25 and 23) disposed on the lower case, and configured to store a lubricant therein.
JP’218 does not disclose upper curved surfaces formed on either the upper case or an upper surface of the center plate such that the upper curved surfaces bring the upper case into contact with the center plate; and lower curved surfaces formed on either the lower case or a lower surface of the center plate such that the lower curved surfaces bring the lower case into contact with the center plate.
Watai teaches upper curved surfaces (19 and 20, Fig. 5) formed on an upper surface of the center plate such that the upper curved surfaces bring the upper case into contact with the center plate (6; and lower curved surfaces formed on either the lower case or a lower surface of the center plate such that the lower curved surfaces bring the lower case into contact with the center plate (6 is considered to be part of lower case 21; contact could also be considered to be indirect) for the purpose of providing an extremely low coefficient of friction due ([0014]).
It would have been obvious to one of ordinary skill in the art to substitute the center plate geometry of JP’218 with that of Watai and provide upper curved surfaces formed on either the upper case or an upper surface of the center plate such that the upper curved surfaces bring the upper case into contact with the center plate; and lower curved surfaces formed on either the lower case or a lower surface of the center plate such that the lower curved surfaces bring the lower case into contact with the center plate for the purpose of providing an extremely low coefficient of friction due.
Re clm 3, JP’218 further discloses the lower case comprises: a lower cover part (21) configured to cover a second surface (lower surface of D) of the center plate, the lower cover part defining a lower hole (20) through which the piston rod passes; and a lower blocking part (28) disposed at a periphery of the lower cover part, and configured to block an inflow of foreign matters.
Re clm 4¸ JP’218 further discloses the upper blocking part comprises: an upper blocking hook part (49) extended toward the lower case along the periphery of the upper cover part; and an upper blocking protrusion part (46) protruding from the upper cover part toward the lower case, and disposed to face the upper blocking hook part across a space (radial gap between 46 and 49).
Re clm 9, JP’218 further discloses the lubricant retention part comprises a first lubricant retention part (23) protruding from the lower case toward the upper case and covering an inner peripheral surface of the center plate; and a second lubricant retention part (25) protruding from the lower case toward the upper case and covering an outer peripheral surface of the center plate.
Re clm 10, JP’218 further discloses a height of the lubricant retention part is in the range of 50% to 90% of a height of the center plate (23 is as tall as D, Fig. 1-2).
Re clm 11, JP’218 further discloses one or more of the upper case, the lower case, and the center plate are composed of a synthetic resin material ([0030]).
Re clm 13, JP’218 further discloses and a position guide part (44 and 25) formed on one or both of the upper case and the lower case, and configured to guide a position of the center plate.
Re clm 15, the improvement of Watai further discloses the upper curved surfaces (19 and 20, Fig. 5) are formed on the upper surface of the center plate and extend upward to contact the upper case (6 can be considered to be part of upper case; 22 can be considered to be indirectly contacting 3), and the lower curved surfaces (56 and 57) are formed on the lower surface of the center plate and extend downward to contact the lower case.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 in view of Watai U.S. 2006/0215944 as applied to claim 4 above, and further in view of Morishige US 2014/0270609.
JP’218 in view of Watai discloses all the claimed subject matter as described above.
Re clm 5¸ JP’218 further discloses the lower blocking part comprises: a lower blocking locking part (at 27a) disposed along the periphery of the lower cover part, and defining a groove (at 48b) into which the upper blocking hook part (especially 27a) is configured to be locked and fixed; and a lower blocking protrusion part (28) protruding from the periphery of the lower cover part toward the upper case, and disposed in the space between the upper blocking hook part and the upper blocking protrusion part (28 is between 46 and 49).
JP’218 does not disclose a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters.
Morishige teaches a similar device comprising a lower blocking dropping part (portion of 3 at C, Fig. 4; 50, Fig. 9) extended from the periphery of the lower cover part toward an end of the upper blocking hook part (bottom of 11) so as to drop foreign matters for the purpose of preventing washing water from a high pressure washer from invading the bearing space ([0064]).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters for the purpose of preventing washing water from a high pressure washer from invading the bearing space.
Re clm 6, the improvement of Morishige further discloses the upper blocking hook part comprises an upper inclined surface (sloped surface below 30, Fig. 6) formed thereon, and the lower blocking dropping part comprises a lower inclined surface (50, Fig. 9) corresponding to the upper inclined surface. 
Re clm 7¸ the improvement of Morishige further discloses the upper inclined surface is disposed on an outer end of the upper blocking hook part (sloped portion of below 30 in Fig. 6 is in same location as Fig. 3 of Applicant’s drawings).
Re clm 8, JP’218 further discloses the lower blocking protrusion part (28) overlaps with the upper blocking protrusion part (46).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that Watai does not disclose upper curved surfaces formed on either the upper case or an upper surface of the center plate such that the upper curved surfaces bring the upper case into contact with the center plate; and lower curved surfaces formed on either the lower case or a lower surface of the center plate such that the lower curved surfaces bring the lower case into contact with the center plate, however, these features are provided by 19, 20, 56 and 57 of Fig. 5 of Watai. See the rejection above.
While JP’218 does not disclose this feature, JP’218 has been modified by Watai to disclose the required claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656